Dabrowski v Abax Inc. (2022 NY Slip Op 02868)





Dabrowski v Abax Inc.


2022 NY Slip Op 02868


Decided on April 28, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 28, 2022

Before: Webber, J.P., Friedman, Oing, Kennedy, JJ. 


Index No. 106778/07 Appeal No. 15822 Case No. 2021-02907 

[*1]Jerzy Dabrowski et al., Plaintiffs-Respondents,
vAbax Incorporated et al., Defendants-Appellants.


Milman Labuda Law Group PLLC, Lake Success (Netanel Newberger of counsel), for ABAX Incorporated, appellant.
Bernard Kobroff, Scarsdale, for John Bleckman and Edward Monaco, appellants.
Virginia & Ambinder, LLP, New York (LaDonna M. Lusher of counsel), for respondents.

Order, Supreme Court, New York County (Francis A. Kahn, III, J.), entered July 9, 2021, which, to the extent appealed from as limited by the briefs, denied defendants' motion for an extension of time to file pretrial motions, unanimously affirmed, without costs.
The court providently exercised its discretion in denying defendants' request for an extension of time to file pretrial dispositive motions. Defendants' argument that they established good cause for delay in filing a motion for summary judgment (see CPLR
3212[a]) is improperly raised for the first time on appeal (see Vanship Holdings Ltd. v Energy Infrastructure Acquisition Corp., 65 AD3d 405, 408-409 [1st Dept 2009]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 28, 2022